By the Court.
Blinn and Letcher were engaged as contractors in the construction of a railroad bed in Williams county, in this State, and, as such, had in their employ a number of hired hands, with teams, wagons, and other implements. Duroy sold to a part of such hands, intoxicating liquors in violation of the act of.May 1, 1854, “to provide against the evils resulting from the sale of intoxicating liquors,” etc., whereby they became drunk, unable themselves *332to work, prevented the other hands and teams from working to advantage, and the progress of the job was hindered and delayed, and the contractors were thus injured in their property and means of support.
James Murray, for the motion.
E. E. Leland, contra.
Blinn and Letcher brought suit against Duroy, under the seventh section of said act, and the common pleas of Williams county, held that they were entitled to recover; and, by a verdict of a jury, they did recover $103 12J actual, and $50 exemplary damages; in all, $153 12J. The district court of that county, on error, affirmed the judgment of the common pleas ; and this is assigned for error here.
We think there is no error; and the motion is, therefore, overruled.